MEMORANDUM **
Taxpayer Robert C. Torre appeals pro se the Tax Court’s determination that Torre failed to properly report $5,603 of income from a mutual account fund for the 1997 tax year. We have jurisdiction to review the final order of the Tax Court under 26 U.S.C. § 7482. We review the Tax Court’s legal conclusions de novo, and its factual findings for clear error. Estate of Rapp v. Comm’r, 140 F.3d 1211, 1215 (9th Cir.1998). We affirm.
The Tax Court correctly determined that Torre failed to properly report $5,603 of income from a mutual account fund for the 1997 tax year. See Comm’r v. Schleier, 515 U.S. 323, 327-28, 115 S.Ct. 2159, 132 L.Ed.2d 294 (1995) (noting the broad definition of “gross income” under 26 U.S.C. § 61(a)).
Torre was not entitled to a jury trial. See Dawn v. Comm’r, 675 F.2d 1077, 1079 (9th Cir.1982) (stating that taxpayers are not entitled to jury trial in tax court).
Torre’s remaining contentions are rejected as unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.